Pettit, President,
referred to his manuscript note of the cose of Wilson r. Wyeth el ah, in this court, determined on the 51h day of June 1833, in which, upon an appeal from the ptothonotaiyY taxation of costs, it had been ruled that double costs wete nut required on the appeal, under similar eucumsutnees. He said that the court now adhered to that decision, and considered the pi artice as settled in conformity with it; that the 10th section of the act of 1772 evi*169dently contemplated the recovery by the defendant of doable costs of suit when the judgment was a final one; that the language of the act of 1810 was satisfied by the payment., at the time of the appeal, of the costs which bad then actually accrued, and was to be construed liberally in favour of the constitutional right of trial by jury.
Rule discharged.